                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

ANACOR PHARMACEUTICALS, INC.,                          )
                                                       )
                        Plaintiff,                     )
                                                       )
        v.                                             ) C.A. No. __________________
                                                       )
MYLAN PHARMACEUTICALS INC. and                         )
MYLAN INC.,                                            )
                                                       )
                        Defendants.                    )

                                              COMPLAINT

                Plaintiff Anacor Pharmaceuticals, Inc. (“Anacor”), by its attorneys, for its

Complaint, alleges as follows:

                1.      This is an action for patent infringement under the patent laws of the

United States, Title 35, United States Code that arises out of Defendants’ filing of an

Abbreviated New Drug Application (“ANDA”) with the U.S. Food and Drug Administration

(“FDA”) seeking approval to manufacture and sell a generic version of Kerydin®

(TAVABOROLE) TOPICAL SOLUTION, 5% (“Kerydin”), prior to the expiration of

U.S. Patent No. 9,459,938 (“the ’938 patent”); U.S. Patent No. 9,566,289 (“the ’289 patent”);

U.S. Patent No. 9,566,290 (“the ’290 patent”); and U.S. Patent No. 9,572,823 (“the ’823

patent”). These four patents are referred to collectively herein as “the patents-in-suit.”

                2.      Mylan        Pharmaceuticals    Inc.   notified   Anacor   by   letter   dated

September 17, 2018 (“Mylan’s Notice Letter”) that it had submitted to the FDA ANDA No.

212065 (“Mylan’s ANDA”), seeking approval from the FDA to engage in the commercial

manufacture, use and/or sale of a generic tavaborole topical solution (“Mylan’s ANDA Product”)

prior to the expiration of the patents-in-suit.
               3.     Upon information and belief, Mylan’s ANDA Product is a drug product

that is a generic version of Kerydin, containing the same or equivalent ingredients in the same or

equivalent amounts.

                                           PARTIES

               4.     Plaintiff Anacor is a corporation organized and existing under the laws of

the State of Delaware, having a principal place of business at 235 East 42nd Street, New York,

New York 10017.

               5.     Upon information and belief, defendant Mylan Pharmaceuticals Inc. is a

corporation organized and existing under the laws of the State of West Virginia, having its

principal place of business at 781 Chestnut Ridge Road, Morgantown, WV 26505. Upon

information and belief, Mylan Pharmaceuticals Inc. is in the business of, among other things,

manufacturing and selling generic versions of branded pharmaceutical drugs for the U.S. market.

               6.     Upon information and belief, defendant Mylan Inc. is a corporation

organized and existing under the laws of the State of Pennsylvania, having a principal place of

business at 1500 Corporate Drive, Canonsburg, PA 15317. Upon information and belief,

Mylan Inc. is in the business of, among other things, manufacturing and selling generic versions

of branded pharmaceutical products through various operating subsidiaries, including

Mylan Pharmaceuticals Inc.

               7.     Upon information and belief, Mylan Pharmaceuticals Inc. is a wholly

owned subsidiary of Mylan Inc. Mylan Pharmaceuticals Inc. and Mylan Inc. are collectively

referred to herein as “Mylan.”




                                                2
                                        JURISDICTION

               8.      Jurisdiction is proper in this district pursuant to 28 U.S.C. §§ 1331,

1338(a), 2201, and 2202.

               9.      This Court has personal jurisdiction over Mylan.

               10.     Mylan Pharmaceuticals Inc. is subject to personal jurisdiction in Delaware

because, among other things, it has purposely availed itself of the benefits and protections of

Delaware’s laws such that it should reasonably anticipate being haled into court here. Upon

information and belief, Mylan Pharmaceuticals Inc. develops, manufactures, imports, markets,

offers to sell, and/or sells generic drugs throughout the United States, including in the State of

Delaware and therefore transacts business within the State of Delaware related to Anacor’s

claims, and/or has engaged in systematic and continuous business contacts within the State of

Delaware.

               11.     Mylan Inc. is subject to personal jurisdiction in Delaware because, among

other things, Mylan Inc., itself and through its wholly-owned subsidiary Mylan Pharmaceuticals

Inc., has purposefully availed itself of the benefits and protections of Delaware’s laws such that

it should reasonably anticipate being haled into court here. Upon information and belief, Mylan

Inc., itself and through its subsidiary Mylan Pharmaceuticals Inc., develops, manufactures,

imports, markets, offers to sell, and/or sells generic drugs throughout the United States, including

in the State of Delaware and therefore transacts business within the State of Delaware, and/or has

engaged in systematic and continuous business contacts within the State of Delaware.             In

addition, Mylan Inc. is subject to personal jurisdiction in Delaware because, upon information

and belief, it controls and dominates Mylan Pharmaceuticals Inc. and therefore the activities of

Mylan Pharmaceuticals Inc. in this jurisdiction are attributed to Mylan Inc.




                                                 3
                12.    Mylan has previously used the process contemplated by the Hatch-

Waxman Act to challenge branded pharmaceutical companies’ patents by filing a certification of

the   type   described   in   Section   505(j)(2)(A)(vii)(IV)   of   the   FDCA,     21    U.S.C.

§ 355(j)(2)(A)(vii)(IV), serving a notice letter on those companies, and engaging in patent

litigation arising from the process contemplated by the Hatch-Waxman Act.

                13.    Upon information and belief, Mylan, with knowledge of the Hatch-

Waxman Act process, directed Mylan’s Notice Letter to, inter alia, Anacor, an entity

incorporated in Delaware, and alleged in Mylan’s Notice Letter that Anacor’s patents are invalid.

Upon information and belief, Mylan knowingly and deliberately challenged Anacor’s patent

rights, and knew when it did so that it was triggering a forty-five day period for Anacor to bring

an action for patent infringement under the Hatch-Waxman Act.

                14.    Because Anacor is a corporation incorporated in Delaware, Anacor suffers

injury and consequences from Mylan’s filing of Mylan’s ANDA, challenging Anacor’s patent

rights, in Delaware.     Upon information and belief, Mylan knew that it was deliberately

challenging the patent rights of a Delaware entity and seeking to invalidate intellectual property

held in Delaware. Mylan has been a litigant in connection with other infringement actions under

the Hatch-Waxman Act, and reasonably should have anticipated that by sending Mylan’s Notice

Letter to Anacor, a Delaware corporation, that it would be sued in Delaware for patent

infringement.

                15.    Upon information and belief, if Mylan’s ANDA is approved, Mylan will

directly or indirectly manufacture, market, sell, and/or distribute Mylan’s ANDA Product within

the United States, including in Delaware, consistently with Mylan’s practices for the marketing

and distribution of other generic pharmaceutical products. Upon information and belief, Mylan




                                                4
regularly does business in Delaware, and its practices with other generic pharmaceutical products

have involved placing those products into the stream of commerce for distribution throughout the

United States, including in Delaware.        Upon information and belief, Mylan’s generic

pharmaceutical products are used and/or consumed within and throughout the United States,

including in Delaware. Upon information and belief, Mylan’s ANDA Product will be prescribed

by physicians practicing in Delaware, dispensed by pharmacies located within Delaware, and

used by patients in Delaware. Each of these activities would have a substantial effect within

Delaware and would constitute infringement of Anacor’s patents in the event that Mylan’s

ANDA Product is approved before the patents expire.

                16.   Upon information and belief, Mylan derives substantial revenue from

generic pharmaceutical products that are used and/or consumed within Delaware, and which are

manufactured by Mylan and/or for which Mylan Pharmaceuticals Inc. or Mylan Inc. is the named

applicant on approved ANDAs. Upon information and belief, various products for which Mylan

Pharmaceuticals Inc. or Mylan Inc. is the named applicant on approved ANDAs are available at

retail pharmacies in Delaware.

                                  THE PATENTS-IN-SUIT

                17.   Anacor incorporates each of the preceding paragraphs 1–16 as if fully set

forth herein.

                18.   The inventors named on each of the patents-in-suit are Stephen J. Baker,

Tsutomu Akama, Vincent S. Hernandez, Karin M. Hold, Kirk Maples, Jacob J. Plattner, Virginia

Sanders, Yong-Kang Zhang, Gregory T. Fieldson, and James J. Leyden (collectively, “the

Named Inventors”).




                                               5
               19.    The ’938 patent, entitled “Boron-Containing Small Molecules” (Exhibit A

hereto), was duly and legally issued on January 24, 2017, to Anacor, as assignee of the Named

Inventors.

               20.    The ’938 patent claims, inter alia, a method of treating a Tinea unguium

infection of a toenail of a human, the method comprising topically administering to the toenail of

the human a pharmaceutical composition comprising 1,3-dihydro-5-fluoro-1-hydroxy-2,1-

benzoxaborole or a pharmaceutically acceptable salt thereof in an amount sufficient to treat the

infection, wherein the pharmaceutical composition is in the form of a solution comprising

5% w/w 1,3-dihydro-5-fluoro-1-hydroxy-2,1-benzoxaborole.

               21.     The ’938 patent claims, inter alia, a method of treating a Tinea unguium

infection of a toenail of a human, the method comprising topically administering to the toenail of

the human a pharmaceutical composition comprising 1,3-dihydro-5-fluoro-1-hydroxy-2,1-

benzoxaborole or a pharmaceutically acceptable salt thereof in an amount sufficient to treat the

infection, wherein the Tinea unguium infection is due to Trichophyton rubrum or Trichophyton

mentagrophytes, and wherein the pharmaceutical composition is in the form of a solution

comprising 5% w/w 1,3-dihydro-5-fluoro-1-hydroxy-2,1-benzoxaborole.

               22.    The ’938 patent claims, inter alia, a method of treating a Tinea unguium

infection of a toenail of a human, the method comprising topically administering to the toenail of

the human a pharmaceutical composition comprising 1,3-dihydro-5-fluoro-1-hydroxy-2,1-

benzoxaborole or a pharmaceutically acceptable salt thereof in an amount sufficient to treat the

infection, wherein the Tinea unguium infection is due to Trichophyton rubrum or Trichophyton

mentagrophytes, wherein the pharmaceutical composition is in the form of a solution comprising




                                                6
5% w/w 1,3-dihydro-5-fluoro-1-hydroxy-2,1-benzoxaborole, and wherein the pharmaceutical

composition further comprises ethanol and propylene glycol.

               23.    The ’289 patent, entitled “Boron-Containing Small Molecules” (Exhibit B

hereto), was duly and legally issued on February 14, 2017, to Anacor, as assignee of the Named

Inventors.

               24.    The ’289 patent claims, inter alia, a pharmaceutical formulation

comprising 1,3-dihydro-5-fluoro-1-hydroxy-2,1-benoxaborole, or a pharmaceutically acceptable

salt thereof, a solvent system, and a chelating agent; wherein the 1,3-dihydro-5-fluoro-1-

hydroxy-2,1-benzoxaborole, or a pharmaceutically acceptable salt thereof, is present in a

concentration of about 5% w/w.

               25.    The ’289 patent claims, inter alia, a pharmaceutical formulation

comprising    about    5%    w/w     1,3-dihydro-5-fluoro-1-hydroxy-2,1-benoxaborole,     or   a

pharmaceutically acceptable salt thereof, propylene glycol, ethanol, and ethylene diamine

tetraacetic acid (EDTA) or a pharmaceutically acceptable salt thereof.

               26.    The ’289 patent claims, inter alia, a pharmaceutical formulation

comprising    about    5%    w/w     1,3-dihydro-5-fluoro-1-hydroxy-2,1-benoxaborole,     or   a

pharmaceutically acceptable salt thereof, propylene glycol, ethanol, and ethylene diamine

tetraacetic acid (EDTA) or a pharmaceutically acceptable salt thereof; wherein the formulation is

suitable for the treatment of onychomycosis of a toenail due to Trichophyton rubrum or

Trichophyton mentagrophytes by topical application of the formulation to the toenail.

               27.    The ’289 patent claims, inter alia, a pharmaceutical formulation

comprising    about    5%    w/w     1,3-dihydro-5-fluoro-1-hydroxy-2,1-benoxaborole,     or   a

pharmaceutically acceptable salt thereof, propylene glycol, ethanol, and ethylene diamine




                                                7
tetraacetic acid (EDTA) or a pharmaceutically acceptable salt thereof; wherein the ethylene

diamine tetraacetic acid (EDTA) or a pharmaceutically acceptable salt thereof, is present in a

concentration of from about 0.005% to about 2.0% w/w.

               28.     The ’289 patent claims, inter alia, a pharmaceutical formulation

comprising    about     5%     w/w   1,3-dihydro-5-fluoro-1-hydroxy-2,1-benoxaborole,   or   a

pharmaceutically acceptable salt thereof, propylene glycol, ethanol, and ethylene diamine

tetraacetic acid (EDTA) or a pharmaceutically acceptable salt thereof; wherein the ethylene

diamine tetraacetic acid (EDTA) or a pharmaceutically acceptable salt thereof, is present in a

concentration of from about 0.005% to about 2.0% w/w; wherein the formulation is suitable for

the treatment of onychomycosis of a toenail due to Trichophyton rubrum or Trichophyton

mentagrophytes by topical application of the formulation to the toenail.

               29.     The ’290 patent, entitled “Boron-Containing Small Molecules” (Exhibit C

hereto), was duly and legally issued on February 14, 2017, to Anacor, as assignee of the Named

Inventors.

               30.     The ’290 patent claims, inter alia, a method of treating a human having

onychomycosis of a toenail caused by Trichophyton rubrum or Trichophyton mentagrophytes,

the method comprising topically administering to the toenail a pharmaceutical composition

comprising    an      amount   of    1,3-dihydro-5-fluoro-1-hydroxy-2,1-benzoxaborole   or   a

pharmaceutically acceptable salt thereof, effective to inhibit an aminoacyl tRNA synthetase in

the Trichophyton rubrum or Trichophyton mentagrophytes; wherein the pharmaceutical

composition is in the form of a solution comprising 5% w/w of 1,3-dihydro-5-fluoro-1-hydroxy-

2,1-benzoxaborole or a pharmaceutically acceptable salt thereof.




                                                8
               31.    The ’290 patent claims, inter alia, a method of treating a human having

onychomycosis of a toenail caused by Trichophyton rubrum or Trichophyton mentagrophytes,

the method comprising topically administering to the toenail a pharmaceutical composition

comprising    an     amount    of   1,3-dihydro-5-fluoro-1-hydroxy-2,1-benzoxaborole     or   a

pharmaceutically acceptable salt thereof, effective to inhibit an aminoacyl tRNA synthetase in

the Trichophyton rubrum or Trichophyton mentagrophytes; wherein the aminoacyl tRNA

synthetase is leucyl tRNA synthetase; and wherein the pharmaceutical composition is in the form

of a solution comprising 5% w/w of 1,3-dihydro-5-fluoro-1-hydroxy-2,1-benzoxaborole or a

pharmaceutically acceptable salt thereof.

               32.    The ’290 patent claims, inter alia, a method of treating a human having

onychomycosis of a toenail caused by Trichophyton rubrum or Trichophyton mentagrophytes,

the method comprising topically administering to the toenail a pharmaceutical composition

comprising    an     amount    of   1,3-dihydro-5-fluoro-1-hydroxy-2,1-benzoxaborole     or   a

pharmaceutically acceptable salt thereof, effective to inhibit an aminoacyl tRNA synthetase in

the Trichophyton rubrum or Trichophyton mentagrophytes; wherein the aminoacyl tRNA

synthetase is leucyl tRNA synthetase; wherein the pharmaceutical composition is in the form of a

solution comprising 5% w/w of 1,3-dihydro-5-fluoro-1-hydroxy-2,1-benzoxaborole or a

pharmaceutically acceptable salt thereof; and wherein the pharmaceutical composition further

comprises ethanol and propylene glycol.

               33.    The ’290 patent claims, inter alia, a method of treating a human having

onychomycosis of a toenail caused by Trichophyton rubrum or Trichophyton mentagrophytes,

the method comprising topically administering to the toenail a pharmaceutical composition

comprising    an     amount    of   1,3-dihydro-5-fluoro-1-hydroxy-2,1-benzoxaborole     or   a




                                               9
pharmaceutically acceptable salt thereof, effective to inhibit an aminoacyl tRNA synthetase in

the Trichophyton rubrum or Trichophyton mentagrophytes; wherein the aminoacyl tRNA

synthetase is leucyl tRNA synthetase; wherein the pharmaceutical composition is in the form of a

solution comprising 5% w/w of 1,3-dihydro-5-fluoro-1-hydroxy-2,1-benzoxaborole or a

pharmaceutically acceptable salt thereof; wherein the pharmaceutical composition further

comprises ethanol and propylene glycol; and wherein the administering of the pharmaceutical

composition occurs once a day.

              34.     The ’290 patent claims, inter alia, a method of treating a human having

onychomycosis of a toenail caused by Trichophyton rubrum or Trichophyton mentagrophytes,

the method comprising topically administering to the toenail a pharmaceutical composition

comprising    an    amount    of     1,3-dihydro-5-fluoro-1-hydroxy-2,1-benzoxaborole    or   a

pharmaceutically acceptable salt thereof, effective to inhibit an aminoacyl tRNA synthetase in

the Trichophyton rubrum or Trichophyton mentagrophytes; wherein the aminoacyl tRNA

synthetase is leucyl tRNA synthetase; wherein the pharmaceutical composition is in the form of a

solution comprising 5% w/w of 1,3-dihydro-5-fluoro-1-hydroxy-2,1-benzoxaborole or a

pharmaceutically acceptable salt thereof; wherein the pharmaceutical composition further

comprises ethanol and propylene glycol; and wherein the method inhibits leucyl tRNA

synthetase in Trichophyton rubrum.

              35.     The ’290 patent claims, inter alia, a method of treating a human having

onychomycosis of a toenail caused by Trichophyton rubrum or Trichophyton mentagrophytes,

the method comprising topically administering to the toenail a pharmaceutical composition

comprising    an    amount    of     1,3-dihydro-5-fluoro-1-hydroxy-2,1-benzoxaborole    or   a

pharmaceutically acceptable salt thereof, effective to inhibit an aminoacyl tRNA synthetase in




                                               10
the Trichophyton rubrum or Trichophyton mentagrophytes; wherein the aminoacyl tRNA

synthetase is leucyl tRNA synthetase; wherein the pharmaceutical composition is in the form of a

solution comprising 5% w/w of 1,3-dihydro-5-fluoro-1-hydroxy-2,1-benzoxaborole or a

pharmaceutically acceptable salt thereof; wherein the pharmaceutical composition further

comprises ethanol and propylene glycol; and wherein the method inhibits leucyl tRNA

synthetase in Trichophyton mentagrophytes.

               36.     The ’823 patent, entitled “Boron-Containing Small Molecules” (Exhibit D

hereto), was duly and legally issued on February 14, 2017, to Anacor, as assignee of the Named

Inventors.

               37.     The ’823 patent claims, inter alia, a method of delivering a compound, in

a human, from a dorsal layer of a nail plate to a nail bed to treat onychomycosis caused by

Trichophyton rubrum or Trichophyton mentagrophytes, the method comprising contacting the

dorsal layer of the nail plate with a pharmaceutical composition comprising a compound that

penetrates the nail plate, the compound being 1,3-dihydro-5-fluoro-1-hydroxy-2,1-benzoxaborole

or a pharmaceutically acceptable salt thereof, thereby treating onychomycosis due to

Trichophyton rubrum or Trichophyton mentagrophytes; wherein the pharmaceutical composition

is in the form of a topical solution comprising 5% w/w of 1,3-dihydro-5-fluoro-1-hydroxy-2,1-

benzoxaborole, and wherein the pharmaceutical composition further comprises ethanol and

propylene glycol.

               38.     Anacor owns each of the patents-in-suit.

               39.     Kerydin, and methods of using Kerydin, are covered by one or more

claims of each of the patents-in-suit, and each of the patents-in-suit has been listed in connection

with Kerydin in the FDA’s Orange Book.




                                                11
                40.    Anacor will be substantially and irreparably damaged by infringement of

the patents-in-suit.

          COUNT I – MYLAN’S INFRINGEMENT OF THE PATENTS-IN-SUIT

                41.    Anacor incorporates each of the preceding paragraphs 1–40 as if fully set

forth herein.

                42.    In Mylan’s Notice Letter, Mylan notified Anacor of the submission of

Mylan’s ANDA to the FDA. The purpose of that submission was to obtain approval under the

FDCA to engage in the commercial manufacture, use, offer for sale, sale and/or importation of

Mylan’s ANDA Product prior to the expiration of the patents-in-suit.

                43.    In its Notice Letter, Mylan also notified Anacor that, as part of its ANDA,

Mylan had filed certifications of the type described in Section 505(j)(2)(A)(vii)(IV) of the

FDCA, 21 U.S.C. § 355 (j)(2)(A)(vii)(IV), with respect to each of the patents-in-suit. Upon

information and belief, Mylan submitted its ANDA to the FDA containing a certification

pursuant to 21 U.S.C. § 355(j)(2)(A)(vii)(IV) asserting that each of the patents-in-suit is invalid,

unenforceable, and/or will not be infringed by the manufacture, use, offer for sale, sale, and/or

importation of Mylan’s ANDA Product.

                44.    Mylan’s ANDA Product, and the use of Mylan’s ANDA Product, are

covered by one or more claims of each of the patents-in-suit, including at least the following:

claims 3 and 5–6 of the ’938 patent; claims 10 and 12–15 of the ’289 patent; claims 2, 5–6, 8,

and 11–12 of the ’290 patent; and claim 2 of the ’823 patent.

                45.    In its Notice Letter, Mylan did not contest infringement of the patents-in-

suit.

                46.    Mylan has knowledge of the each of the patents-in-suit.




                                                12
               47.     Mylan’s submission of its ANDA for the purpose of obtaining approval to

engage in the commercial manufacture, use, offer for sale, sale, and/or importation of its ANDA

Product before the expiration of the patents-in-suit was an act of infringement of those patents

under 35 U.S.C. § 271(e)(2)(A).

               48.     Upon information and belief, Mylan will engage in the manufacture, use,

offer for sale, sale, marketing, distribution, and/or importation of its ANDA Product immediately

and imminently upon approval of its ANDA.

               49.     The manufacture, use, sale, offer for sale, or importation of Mylan’s

ANDA Product would infringe one or more claims of each of the patents-in-suit, including at

least the claims listed in above paragraph 44.

               50.     Upon information and belief, the manufacture, use, sale, offer for sale, or

importation of Mylan’s ANDA Product in accordance with, and as directed by Mylan’s proposed

product labeling would infringe one or more claims of each of the patents-in-suit, including at

least the claims listed in above paragraph 44.

               51.     Upon information and belief, Mylan plans and intends to, and will,

actively induce infringement of the patents-in-suit when its ANDA is approved, and plans and

intends to, and will, do so immediately and imminently upon approval.

               52.     Upon information and belief, Mylan knows that Mylan’s ANDA Product

and its proposed labeling are especially made or adapted for use in infringing the patents-in-suit,

that Mylan’s ANDA Product is not a staple article or commodity of commerce, and that Mylan’s

ANDA Product and its proposed labeling are not suitable for substantial noninfringing use.

Upon information and belief, Mylan plans and intends to, and will, contribute to infringement of

the patents-in-suit immediately and imminently upon approval of Mylan’s ANDA.




                                                 13
                53.    Notwithstanding Mylan’s knowledge of the claims of the patents-in-suit,

Mylan has continued to assert its intent to manufacture, offer for sale, sell, distribute, and/or

import Mylan’s ANDA Product with its product labeling following upon FDA approval of

Mylan’s ANDA prior to the expiration of the patents-in-suit.

                54.    The foregoing actions by Mylan constitute and/or will constitute

infringement of the patents-in-suit; active inducement of infringement of the patents-in-suit; and

contribution to the infringement by others of the patents-in-suit.

                55.    Upon information and belief, Mylan has acted with full knowledge of the

patents-in-suit and without a reasonable basis for believing that it would not be liable for

infringement of the patents-in-suit; active inducement of infringement of the patents-in-suit;

and/or contribution to the infringement by others of the patents-in-suit.

                56.    Unless Mylan is enjoined from infringing the patents-in-suit, actively

inducing infringement of the patents-in-suit, and contributing to the infringement by others of the

patents-in-suit, Anacor will suffer irreparable injury. Anacor has no adequate remedy at law.

            COUNT II – DECLARATORY JUDGMENT OF INFRINGEMENT
                      BY MYLAN OF THE PATENTS-IN-SUIT

                57.    Anacor incorporates each of the preceding paragraphs 1–56 as if fully set

forth herein.

                58.    The Court may declare the rights and legal relations of the parties pursuant

to 28 U.S.C. §§ 2201 and 2202 because there is a case of actual controversy between Anacor on

the one hand and Mylan on the other regarding Mylan’s infringement, active inducement of

infringement, and contribution to the infringement by others of the patents-in-suit.

                59.    The Court should declare that the commercial manufacture, use, sale, offer

for sale or importation of Mylan’s ANDA Product, or any other drug product which is covered



                                                 14
by or whose use is covered by one or more of the patents-in-suit, will infringe, induce the

infringement of, and contribute to the infringement by others of, said patents.

                WHEREFORE, Anacor requests the following relief:

                (a)    A judgment that each of the patents-in-suit has been infringed under

35 U.S.C. § 271(e)(2) by Mylan’s submission to the FDA of Mylan’s ANDA;

                (b)    A judgment ordering that the effective date of any FDA approval of

commercial manufacture, use, or sale of Mylan’s ANDA Product, or any other drug product that

infringes or the use of which infringes one or more of the patents-in-suit, be not earlier than the

latest of the expiration dates of said patents, inclusive of any extension(s) and additional

period(s) of exclusivity;

                (c)    A preliminary and permanent injunction enjoining Mylan, and all persons

acting in concert with Mylan, from the commercial manufacture, use, sale, offer for sale, or

importation into the United States of Mylan’s ANDA Product, or any other drug product covered

by or whose use is covered by one or more of the patents-in-suit, prior to the expiration of said

patents, inclusive of any extension(s) and additional period(s) of exclusivity;

                (d)    A judgment declaring that the commercial manufacture, use, sale, offer for

sale or importation of Mylan’s ANDA Product, or any other drug product which is covered by or

whose use is covered by one-or-more of the patents-in-suit, prior to the expiration of said

patents, will infringe, induce the infringement of, and contribute to the infringement by others of,

said patents;

                (e)    A declaration that this is an exceptional case and an award of attorneys’

fees pursuant to 35 U.S.C. § 285;

                (f)    Costs and expenses in this action; and




                                                15
             (g)   Such further and other relief as this Court may deem just and proper.



                                              MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                              /s/ Jack B. Blumenfeld
                                              _________________________________
                                              Jack B. Blumenfeld (#1014)
                                              Megan E. Dellinger (#5739)
                                              1201 North Market Street
                                              P.O. Box 1347
                                              Wilmington, DE 19899-1347
OF COUNSEL:                                   (302) 658-9200
                                              jblumenfeld@mnat.com
Aaron P. Maurer                               mdellinger@mnat.com
David I. Berl
David M. Horniak                              Attorneys for Plaintiff
Anthony Sheh                                  Anacor Pharmaceuticals, Inc.
WILLIAMS & CONNOLLY LLP
725 Twelfth Street, N.W.
Washington, DC 20005
(202) 434-5000

October 29, 2018




                                            16
